                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF SOUTH CAROLINA

Reco Miller, #310609,                       ) C/A No. 4:19-1552-BHH-TER
a/k/a Reco Lamont Miller, #310609,          )
                              Plaintiff,    )
vs.                                         )
                                            )
Nyeemo Moore,                               )            ORDER
Mitchell Robinson,                          )
                              Defendants.   )
____________________________________________)

        This is a civil action filed by a state prisoner. This case is before the Court due to Plaintiff’s

failure to comply with prior orders of the Court dated May 30, 2019, and June 25, 2019. (ECF Nos.7

and 16). Plaintiff has filed four different unsigned, and at times, disjointed, incomplete, and illegible

complaints in this action. (ECF Nos. 1, 13, 20, and 21). The Court has ordered Plaintiff to follow

all instructions on the complaint form and answer all questions in their entirety on the complaint

form. The Court also has ordered Plaintiff to “[b]riefly state the facts of claim against the parties

you intend to name as defendants and state what relief you request.” (ECF No. 16 at 2

(emphasis in original).) Despite these warnings, Plaintiff has failed to comply with the Court’s

orders.1

        After review, the Court finds that Plaintiff’s lack of appropriate responses to the Court’s

orders indicates an intent to not prosecute this case and subjects this case to dismissal. See Fed. R.

Civ. P. 41(b) (providing that district courts may dismiss an action if a Plaintiff fails to comply with

an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (finding dismissal



        1
            Plaintiff has a history with this Court of noncompliance. See Civil Action Nos. 4:15-21-BHH, No.
4:16-2899-BHH; 4:18-2135-BHH; 4:18-cv-00205-BHH; and 4:18-cv-0862-BHH. Plaintiff also has filed numerous
documents and cases with state courts, and the Court of Common Pleas of the Sixth Judicial Circuit has restricted
Plaintiff from future filings due to the repetitive and frivolous nature of his filings. Miller v. South Carolina,
2013-CP-29-1253 (Feb. 22, 2016).
with prejudice appropriate where warning given); Chandler Leasing Corp. v. Lopez, 669 F.2d 919,

920 (4th Cir. 1982) (noting that the court may dismiss sua sponte).

        Accordingly, the Court hereby dismisses this case without prejudice, and the Clerk of Court

shall close the file.

        IT IS SO ORDERED.

                                                      /s/Bruce H. Hendricks
Charleston, South Carolina                            The Honorable Bruce H. Hendricks
July 2, 2019                                          United States District Judge




                               NOTICE OF RIGHT TO APPEAL

        The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                 2
